Filed 11/16/21 P. v. Stephens CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

    THE PEOPLE,
                                                                                             F080473
           Plaintiff and Respondent,
                                                                               (Super. Ct. No. DF014555A)
                    v.

    MARCUS STEPHENS,                                                                      OPINION
           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Kern County. William D.
Palmer, Judge. (Retired Judge of the Kern County Sup. Ct. assigned by the Chief Justice
pursuant to art. VI, § 6 of the Cal. Const.)
         Erin J. Radekin, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Carlos A. Martinez and Jamie A.
Scheidegger, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-


*        Before Levy, Acting P. J., Poochigian, J. and Detjen, J.
       Defendant Marcus Stephens pled no contest to felony possession of marijuana in a
state prison in violation of Penal Code section 4573.6. 1 The trial court sentenced him to a
two-year term of incarceration and imposed various fines and fees, including a restitution
fine (§ 1202.4, subd. (b)), a court operations fee (§ 1465.8), and a court facilities
assessment (Gov. Code, § 70373). On appeal, defendant contends that (1) his conviction
should be vacated because possession of less than 28.5 grams of marijuana in prison was
decriminalized by the Control, Regulate and Tax Adult Use of Marijuana Act
(Proposition 64) and (2) the trial court erred in ordering him to pay fines and fees without
conducting a hearing on his ability to pay those amounts as set forth in People v. Dueñas
(2019) 30 Cal.App.5th 1157. We affirm.
                              PROCEDURAL SUMMARY
       On August 6, 2019, the Kern County District Attorney filed a complaint charging
defendant with felony possession of marijuana in a correctional facility (§ 4573.6;
count 1). The complaint further alleged that defendant had suffered a prior strike
conviction (§§ 667, subds. (c)–(j) & 1170.12, subds. (a)–(e)) and had served a prior
prison term (§ 667.5, subd. (b)).
       On October 24, 2019, pursuant to a plea agreement, defendant pled no contest to
count 1. In exchange, the trial court dismissed the prior strike and prior prison term
allegations on the prosecutor’s motion and indicated a two-year concurrent term on
count 1. On December 3, 2019, the court imposed the stipulated sentence. As part of the
sentence, the court ordered defendant to pay a $40 court operations fee (§ 1465.8), a $30
court facilities assessment (Gov. Code, § 70373), a $300 restitution fine (§ 1202.4,
subd. (b)), and a suspended $300 parole revocation restitution fine (§ 1202.45).
       On December 13, 2019, defendant filed a notice of appeal.



1      All further statutory references are to the Penal Code unless otherwise stated.


                                              2.
                                 FACTUAL SUMMARY
        On October 21, 2018, defendant possessed marijuana while in a correctional
facility.
                                       DISCUSSION
        A. Proposition 64 and Section 4573.6
        Until recently, California Courts of Appeal were split on the issue of whether
possession of less than 28.5 grams of marijuana in prison remained a crime after
Proposition 64 became effective. Our Supreme Court resolved that issue. “[P]ossession
of cannabis in prison remains a violation of … section 4573.6.” (People v. Raybon
(2021) 11 Cal.5th 1056, 1060.) We are bound by our Supreme Court’s holding. (Auto
Equity Sales, Inc. v. Superior Court (1962) 57 Cal.2d 450, 455.) Defendant’s conviction
for possession of marijuana in prison must therefore be affirmed.
        B. Restitution and Fines
        Defendant contends the court improperly imposed the fines and fees without
conducting a hearing on his ability to pay those amounts based on Dueñas, that held “due
process of law requires the trial court to conduct an ability to pay hearing and ascertain a
defendant’s present ability to pay” before it imposes any fines or fees. (People v.
Dueñas, supra, 30 Cal.App.5th at pp. 1164, 1167.)2 The People respond that defendant
forfeited his claim by failing to raise it at sentencing. In turn, defendant contends that, to
the extent his claim was forfeited, his counsel provided ineffective assistance. We
conclude that defendant’s claim is without merit.
        We disagree with the holding in Dueñas. As explained in People v. Aviles (2019)
39 Cal.App.5th 1055 (Aviles), we believe Dueñas was wrongly decided and an


2       The Supreme Court is currently considering whether trial courts must consider a
defendant’s ability to pay before imposing or executing fines, fees, and assessments; and
if so, which party bears the applicable burden of proof. (See People v. Kopp (2019) 38
Cal.App.5th 47, 94–98, review granted Nov. 13, 2019, S257844.)


                                              3.
Eighth Amendment analysis is more appropriate to determine whether restitution fines,
fees, and assessments in a particular case are grossly disproportionate and thus excessive.
(Aviles, at pp. 1068–1072.) Under that standard, the fines and fees imposed in this case
are not grossly disproportionate to defendant’s level of culpability and thus not excessive
under the Eighth Amendment. (Aviles, at p. 1072.)
       Next, to the extent Dueñas applies to this case, defendant did not forfeit review of
the issue under the governing law at the time of his sentencing hearing. Section 1202.4,
subdivisions (c) and (d) only permit a party to raise an ability to pay objection when the
court imposes a restitution fine above the statutory minimum. Here, the court imposed
the minimum restitution fine of $300, and thus defendant lacked the statutory authority to
object at that time. (Cf. People v. Frandsen (2019) 33 Cal.App.5th 1126, 1153–1154.)
In addition, the statutes that authorize the imposition of the court operations and facilities
fees and assessments do not permit a defendant to make any kind of ability to pay
objection. (§ 1465.8, subd. (a)(1); Gov. Code, § 70373, subd. (a)(1).)
       Even if we agreed with Dueñas, we would reject defendant’s constitutional claims
and find any error arising from the trial court’s failure to make an ability to pay finding
harmless beyond a reasonable doubt because defendant has the ability to pay the fines,
fees, and assessments over the course of his prison sentence. (Chapman v. California
(1967) 386 U.S. 18, 24; People v. Jones (2019) 36 Cal.App.5th 1028, 1030–1031; Aviles,
supra, 39 Cal.App.5th at pp. 1075–1077.) “ ‘ “Ability to pay does not necessarily require
existing employment or cash on hand.” [Citation.] “[I]n determining whether a
defendant has the ability to pay a restitution fine, the court is not limited to considering a
defendant’s present ability but may consider a defendant’s ability to pay in the future.”
[Citation.] This include[s] the defendant’s ability to obtain prison wages and to earn
money after his release from custody. [Citation.]’ ” (Aviles, at p. 1076.)
       We can infer from the instant record that defendant has the ability to pay the
aggregate amount of fines and fees from probable future wages, including prison wages.

                                              4.
(Aviles, supra, 39 Cal.App.5th at p. 1076; People v. Ellis (2019) 31 Cal.App.5th 1090,
1094; People v. Douglas (1995) 39 Cal.App.4th 1385, 1397.) In addition, there is
nothing in the record to show that defendant would be unable to satisfy the fines and fees
imposed by the court while serving his prison term, even if he fails to obtain a prison job.
On the date of his sentencing, defendant was 24 years of age and the probation officer’s
report did not indicate that defendant was unable to work. While it may take defendant
some time to pay the amounts imposed in this case, that circumstance does not support
his inability to make payments on these amounts from either prison wages or monetary
gifts from family and friends during his prison sentence. (See, e.g., People v. Potts
(2019) 6 Cal.5th 1012, 1055–1057; People v. Lewis (2009) 46 Cal.4th 1255, 1321;
People v. DeFrance (2008) 167 Cal.App.4th 486, 505.)
       We thus conclude that based on the record before this court, defendant has the
ability to pay the fines and fees, and any error arising from the court’s failure to make an
ability to pay finding was harmless beyond a reasonable doubt.
       For the same reason that defendant’s Dueñas claim fails on its merits, his
ineffective assistance of counsel claim would fail for lack of prejudice. “To show
ineffective assistance, defendant must show that ‘counsel’s performance was deficient,
and that the defendant was prejudiced, that is, there is a reasonable probability the
outcome would have been different were it not for the deficient performance.’
[Citations.] ‘A reasonable probability is a probability sufficient to undermine confidence
in the outcome.’ ” (People v. Woodruff (2018) 5 Cal.5th 697, 761–762.) Here, defendant
suffered no prejudice for his counsel’s failure to object to imposition of fines and fees
because the fines and fees are not grossly disproportionate to defendant’s level of
culpability and defendant has the ability to pay the aggregate amount of fines and fees
from probable future wages. The outcome would therefore have been no different if his
counsel had objected to the imposition of the fines and fees.



                                             5.
                            DISPOSITION
The judgment is affirmed.




                                6.